Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 24, 2002, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]), and we decline to reach it in the exercise of our interest of justice jurisdiction. Moreover, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.